ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 13 INSURED BOND NUMBER Neuberger Berman Management LLC 87164109B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE December 28, 2009 April 30, 2009 to April 30, 2010 /S/ Catherine Dalton In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: • Neuberger Berman Floating Rate Income Fund, a series of: Neuberger Berman Income Funds Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN1.0-00 (1/02)
